Attachment to Notice of Allowability – Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the After Final Response and Amendment filed August 10, 2021, in which applicant proposed further amendments to independent claim 1.  The amendment has been entered, and claims 1-14 and 20 are now allowed.  
In accordance with 37 CFR 1.126, claim 20 will be renumbered as claim 15 in the issued patent.
Claim interpretation
Regarding claim 5 and its dependent claims, it is noted that independent claim 1 as amended no longer recites “determining the presence of...”, but continues to recite “detecting the presence of a loss of function mutation or a deletion of the cyclin-dependent kinase inhibitor 2A (CDKN2A) gene...”.  The recitation in claim 5 “wherein the determining the presence of a loss of function mutation in the CDKN2A gene comprises” has been interpreted as referring back and further limiting the alternative of claim 1 in which “detecting the presence of a loss of function mutation...of the” CDKN2A gene is performed, as this is the only reasonable interpretation of the claim language (despite the use of “determining” rather than “detecting” in claim 5).  





The following is an examiner’s statement of reasons for allowance.
Applicant has now amended independent claim 1 to require all of: the obtaining of a biological sample “containing carcinoma cells from a subject diagnosed with early stage” squamous cell lung carcinoma, “detecting the presence of” a loss of function mutation or deletion of the CDKN2A gene in the sample by NGS, “detecting an increase in the copy number of” CCND1 by comparative genomic hybridization, and ‘treating the subject having early stage squamous cell lung carcinoma with a loss of function mutation or a deletion in the CDKN2A gene and an increase in the copy number of CCND1 gene by administering an effective amount” of one of the therapeutic agents specified in d) of the claim. This claim is allowable over the prior art because the teachings of the prior art are not sufficient to suggest a method including this specific combination of steps, which has been shown by applicant to provides benefit in early treatment/therapy guidance in subjects with early stage squamous cell lung carcinoma (see applicant’s remarks at page 7 of the Reply).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634